Citation Nr: 1213272	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed peripheral neuropathy of the lower extremities.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected tinea of the hands and feet.  

3.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This case initially came before the Board on appeal from rating decisions rendered in October 2008 and December 2009 by the RO.

In August 2011, the case was remanded to the RO in order to schedule the Veteran for a hearing with the Board.  The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in January 2012; a transcript of this hearing is associated with the claims file.

The Board reviewed the contents of the Veteran's Virtual VA file and has found no medical or other evidence pertinent to this appeal that is not in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The service-connected tinea of the hands and feet is shown to be productive of a disability picture that more nearly approximates that of manifestations involving up to 40 percent of the Veteran's entire body surface and the constant or near constant use of corticosteroid and immunosuppressive medications.  

2.  The currently demonstrated bilateral peripheral neuropathy involving the upper and lower extremities is shown to be manifested by neuropathic pain that as likely as not to is aggravated by constant itching due to the service-connected skin disease.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating of 60 for the service-connected tinea of the hands and feet are met.  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by the bilateral peripheral neuropathy involving the upper and lower extremities is aggravated by the service-connected skin disability.  


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.    

The VA examination performed in April 2010 showed that the Veteran had tinea involvement of both upper and lower extremities.  The manifestations involving the Veteran's feet were noted to be severe, and his daily activities of living were noted to be impaired.  He was noted to have constant itching.  

Significantly, the skin disability was noted involve from 20 to 40 percent of the Veteran's total body area.  He also was noted to require constant treatment with corticosteroid and immunosuppressive medications.

Accordingly, on this record, the Board finds the service-connected disability picture more nearly resembles that of involvement of up to 40 percent of the entire body surface and the need for constant use of corticosteroid and immunosuppressive medications.  

In resolving all reasonable doubt in the Veteran's favor, an increased rating of 60 percent for the service-connected tinea of the hands and feet is warranted.  

In  addition, the recent VA examination also noted that the Veteran was experiencing increased symptoms of numbness and tingling due to peripheral neuropathy of the upper and lower extremities.  

While the underlying nerve damage was noted to have been caused by the Veteran's chemotherapy, the examiner noted that the condition was at least as likely as not aggravated by the service-connected severe tinea.  

To the extent the service-connected tinea of the hands and feet is manifested by constant itching, the Veteran's chronic neuropathic pain is shown as likely as not to reflect an increase in severity of the peripheral neuropathy that is attributable to the service-connected disability.  

Thus, in resolving all reasonable doubt in the Veteran's favor, secondary service connection for the peripheral neuropathy of the upper and lower extremities manifested by neuropathic pain is warranted.  

In the remand  action of August 2011, the RO also was directed to issue a Statement of the Case (SOC) in response to a Notice of Disagreement (NOD) that was noted to have submitted and received in September 2010 in connection with a claim of service connection for bilateral peripheral neuropathy.  It is not shown whether the requested action has been undertaken or, based on other information in the claims folder, whether any necessary action will be performed.

By way of clarification, the Veteran is shown to have claimed service connection for bilateral peripheral neuropathy in February 2010, and this matter was subsequently denied by a May 2010 rating decision. 

In September 2010, the RO is shown to have received a statement that was clearly identified as being a Notice of Disagreement (NOD) in connection with the "CLAIM THAT WAS FILED ON MAY 4, 2009."

A careful review of the record shows that a claim was not filed on or around May 4, 2009; however, the claim of service connection for bilateral peripheral neuropathy was denied by a rating action that was dated on May 4, 2010.  In fairness to the Veteran, these statement were reasonably interpreted by the Board as constituting an NOD as to the May 2010 denial.  

In a deferred rating decision prepared in January 2012, the RO indicated that further clarification would be sought from the Veteran.  

However, to the extent that no clarification is shown to have been requested in a timely matter, the Board finds that futher action is required in this case.  

The United States Court of Appeals for Veterans Claims (Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. 

Given the Veteran's clear intent to pursue an appeal as evidenced by the submission of a VA Form 9 at the recent hearing, the Board finds that further action is required at this time.







ORDER

An increased rating of 60 percent for the service-connected tinea of the hands and feet is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

Secondary service connection for peripheral neuropathy of the upper and lower extremities is granted.  


REMAND


Since the appeal of the claims for an increased rating for the service-connected skin disability and service connection for peripheral neuropathy have been favorable resolved at this time, further action by the RO addressing the closely related matter of entitlement to a TDIU rating must be undertaken.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
		
After completing any indicated development and procedural action, the RO should readjudicate the claim for a TDIU rating remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals























Department of Veterans Affairs


